Allen, J.
(dissenting): On November 26, 1940, plaintiff filed a petition in this court in which it was alleged: First, that the absentee-voter law, as it has been construed and applied, violates the fourteenth amendment to the constitution of the United States. Second, that ballots are being received, counted and credited to the defendant in. disregard of the mandatory requirements of the statute. Third, that ballots are being received, counted and credited to the defendant cast by persons who .are not qualified electors of the state of Kansas.
A preliminary question having been raised whether plaintiff was entitled to the relief prayed for by an original proceeding in mandamus, counsel were requested to file briefs on the point on or before noon on Saturday, November 30, 1940. In due course and within time briefs were filed by counsel for plaintiff and by the attorney general for the defendant board. In the brief for the attorney general, it was stated:
“Upon the filing of such petition the defendant board objected orally to the issuance of a peremptory writ or an alternative writ or an order to show cause, for the reason that the court was without jurisdiction of the case.
“The court did not issue any order, except to ask both parties, by Saturday noon, November 30, to file with the court, briefs as to whether such action as this will lie in mandamus in our court.”
In plaintiff’s brief it was stated:
“A review of the decisions of this court reveals that it has without hesitation taken jurisdiction of election cases and construed the statute, thus determining the duties of the election board by whatever name known. The following is a list of some of the cases: Capper v. Anderson, 88 Kan. 385; Rosenthal v. State Board of Canvassers, 50 Kan. 129; State, ex rel., v. Hodgeman County Commissioners, 23 Kan. 264; Capper v. Stotler, 88 Kan. 387. Many other cases may be cited.
“In the C'apper cases the court took jurisdiction and determined the issue. In one case it granted the writ, in the other it denied it. This contest involved the election of the governor and the court evidently considered that it was of sufficient public interest to warrant their taking jurisdiction *853and determining the power of the election board. The statute here under consideration has not been construed by this court, and it appears to us that it is of general interest of the state to determine the power of the canvassing board. Our investigation shows that absentee-voter laws, where the question has arisen in other states, are strictly construed.
“Going outside of this jurisdiction, we find that the courts have generally taken jurisdiction in election cases and determined the issue. In 107 A. L. R. 615, is an extended note. The case cited lays down the following rule:
“ ‘Madamus lies against a county canvassing board to exclude from its canvass of a primary election any properly challenged absentee votes that cannot be legally counted because the voters were never legally registered or otherwise not entitled to vote.’ (Syl. U 1.)
“The note reviews the cases from all of the states in the union, and the rule appears to be that mandamus is the proper remedy to require an election board to perform its duty and that the court may require the inclusion or exclusion of ballots when the legality of the ballot and the qualification of the voter is determined, unless it be held that the election board acted judicially without fraud or bad faith.”
In response to the request of the court, briefs were submitted on the jurisdictional question alone. The opinion of the court, if I construe it correctly, determines the merits of the controversy, and thus forecloses any debate on the issues raised in the petition.
I respectfully submit the issues tendered in the pleadings are not ripe for determination at this time. I do not think the rights of the plaintiff, as alleged in the petition, should be concluded without an opportunity to be heard on the merits.